Exhibit 10.1
AMENDMENT TO THE NOBLE ENERGY, INC.
CHANGE OF CONTROL SEVERANCE PLAN FOR EXECUTIVES
     Pursuant to the provisions of Section 4.5(a) thereof, the Noble Energy,
Inc. Change of Control Severance Plan for Executives (the “Plan”) is hereby
amended in the following respect only:
     Section 2.4 of the Plan is hereby amended by restatement in its entirety to
read as follows:
     2.4 Parachute Payment Limitation. Any provision of the Plan to the contrary
notwithstanding, if a Covered Employee is a “disqualified individual” (as
defined in Section 280G of the Code), and the severance benefits provided in
Section 2.1, together with any other payments which the Covered Employee has the
right to receive, would constitute a “parachute payment” (as defined in
Section 280G of the Code), the severance benefits provided hereunder that
constitute a parachute payment and are exempt from the requirements of
Section 409A of the Code shall be either (a) reduced (but not below zero) so
that the aggregate present value of such payments received by the Covered
Employee from the Employer will be one dollar ($1.00) less than three times the
Covered Employee’s “base amount” (as defined in Section 280G of the Code) and so
that no portion of such payments received by the Covered Employee shall be
subject to the excise tax imposed by Section 4999 of the Code, or (b) paid in
full, whichever produces the better net after-tax result for the Covered
Employee (taking into account any applicable excise tax under Section 4999 of
the Code and any applicable income tax). The determinations as to the benefit to
be reduced and the amount of reduction shall be made by the Employer in good
faith, and such determinations shall be conclusive and binding on the Covered
Employee. If a reduced payment is made and through error or otherwise that
payment, when aggregated with other payments from the Employer (or its
affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three (3) times the Covered Employee’s base amount, the
Covered Employee shall immediately repay such excess to the Employer upon
notification that an overpayment has been made.
     Subject to the provisions of Section 4.5(a)(1) of the Plan, this Amendment
shall be effective as of February 1, 2011, for each Employer participating in
the Plan.
     IN WITNESS WHEREOF, this Amendment has been executed on this _____ day of
January, 2011.

            NOBLE ENERGY, INC.
      By:   /s/ Charles D. Davidson         Charles D. Davidson        Chairman
and Chief Executive Officer   

 